Introduction
1.         This office action is in response to Applicant’s Remarks submission filed on 01/26/2022. Claims 1-4, 6-9, 14, 17, and 18-20 are pending in the application. As such, claims 1-4, 6-9, 14, 17, and 18-20 have been examined.  

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
3.         The response filed 01/26/2022 has been correspondingly accepted and considered in this Office Action.  Claims 1-4, 6-9, 14, 17, and 18-20 have been examined.  

Response to Arguments 
4.         Applicant’s amendments and remarks with respect to Claims 1-4, 6-9, 14, 17, and 18-20 have been fully considered. In response, Examiner respectfully presents that the previous rejections under 35 U.S.C. 103 as being unpatentable over Waddington et al., (U.S. Patent Application Publication: 2011/0179084) in view of Cristianini (U.S. Patent Application Publication: 2006/0074821), both hereinafter referred to as WADDINGTON and CRISTIANINI, 
 are respectfully withdrawn in view of corresponding reconsidered Remarks and amendments to independent claims 1, 14, and 18 as filed 01/26/2022 found earnestly persuasive. 
Allowable Subject Matter
5.       Claims 1-4, 6-9, 14, 17, and 18-20 are found allowable over the prior art of record for at least the following rationale.  Notwithstanding the teachings in WADDINGTON and CRISTIANINI as specifically presented in the previous Non-Final Office Action mailed 12/10/2021, and in view of the amended language in independent claims 1, 14, and 18, Examiner respectfully finds said presented teachings in WADDINGTON and CRISTIANINI are found to fail to teach or fairly suggest either individually or in a reasonable combination the presented limitations in independent Claims 1, 14, and 18 as specifically amended and recited.
Similarly, dependent claims 2, 3, 4, 6, 7, 8, 9; 17; and 19, and 20 further limit allowable independent Claims 1, 14, and 18 correspondingly, and thus they are also found allowable over the prior art of record by virtue of their dependency.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
6.       The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Sun et al., (Sun, J., Ajwani, D., Nicholson, P. K., Sala, A., & Parthasarathy, S. (2017, June). Breaking cycles in noisy hierarchies. In Proceedings of the 2017 ACM on Web Science Conference (pp. 151-160)), hereinafter referred to as SUN, discloses “…Taxonomy graphs that (See e.g., SUN, Abstract).
 Please, see additional references in form PTO-892 for more details.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Edgar Guerra-Erazo whose telephone number is (571) 270-3708.  The examiner can normally be reached on M-F 7:30a.m.-5:00p.m. EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bhavesh Mehta can be reached on (571) 272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 
/EDGAR X GUERRA-ERAZO/Primary Examiner, Art Unit 2656